ORDER
In a prior disposition we affirmed the conviction and sentence of defendant-appellant Douglas Arthur Coupar (“Coupar”). Coupar then filed and the Supreme Court granted his petition for writ of certiorari, vacated our judgment, and re-? manded the case for further consideration in light of United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
Because we cannot determine whether the district court would have imposed a materially different sentence under the now discretionary federal sentencing guidelines, we remand to the district court for the limited purpose of reconsideration of Coupar’s sentence in light of United States v. Ameline, 409 F.3d 1073, 1074 (9th Cir.2005) (en banc). Coupar’s conviction is affirmed in all other respects for the reasons stated in our prior November 8, 2005, disposition.
REMANDED.